Per Curiam.
The defendants below jointly prayed an appeal, which was “granted upon condition that they hie their appeal bond” within a time limited. The bond hied is not a compliance with the conditions; it is executed by a part of the defendants only. Two who joined in the prayer for the appeal do not execute the bond.
In the case of Andre v. Jones, 1 Col. 489, it was held that a joint appeal of two could not be prosecuted by one only. The statute authorizes one of several defendants to remove a cause to this court by appeal, and in such case he is permitted *124to use the names of all the defendants if necessary. (Sess. Laws 1879, p. 226, Sec. 30.)
This, however, does not affect the rule that a joint appeal by all the defendants, allowed upon the condition of filing a joint bond, must be prosecuted by all. Andre v. Jones, 1 Col. 489; Watson v. Thrall, 3 Gilm. 69; Johnson v. Barber, 4 Gilm. 1.
It is not necessary to notice the other objections.
The motion to dismiss is allowed.

Dismissed.